July 28, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        WENDY SCHREIBER, Appellant

NO. 14-14-00010-CV                          V.

                      STATE FARM LLOYDS, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, State Farm
Lloyds, signed September 23, 2013, was heard on the transcript of the record. We
have inspected the record and find error in the judgment. We therefore REFORM
the judgment of the court below to award appellee, State Farm Lloyds, a total of
$20,195.15 in taxable court costs. This award does not include the appellate court
costs that are assessed below. We order the judgment of the court below
AFFIRMED except as modified in this judgment. We order appellant, Wendy
Schreiber, to pay all costs incurred in this appeal. We further order this decision
certified below for observance.